              Case 3:20-cv-05948-VC Document 12-3 Filed 09/05/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION

  PATRICK S. RYAN,

                      Plaintiff,

                v.

  DONALD J. TRUMP, in his official
  capacity as President of the United States of               Case No. 3:20-cv-05948 (VGC)
  America,

                and                                           [PROPOSED] TEMPORARY
                                                                RESTRAINING ORDER
  WILBUR L. ROSS, JR., in his official
  capacity as United States Secretary of
  Commerce,

                      Defendants.


                                          [PROPOSED] ORDER


        Upon review of Notice of Ex Parte Motion and Ex Parte Motion for a Temporary Restraining

Order; the Memorandum of Law in Support of Plaintiff’s Ex Parte Motion for a Temporary Restraining

Order; the Declaration of Patrick S. Ryan and the exhibit attached thereto, Plaintiff’s Ex Parte Motion

for a Temporary Restraining Order is GRANTED. Pursuant to Rule 65 of the Federal Rules of Civil

Procedure and Civil L. R. 65-1, the Court orders as follows:

                                   TEMPORARY RESTRAINING ORDER


        The Court concludes that Plaintiff has met his burden of showing: (1) a likelihood of success on

the merits of his claims under the Due Process Clause of the Fifth Amendment and that the Executive

Order is ultra vires; (2) that the implementation of the August 6, 2020 Executive Order 13942 is causing

and will cause irreparable harm to Plaintiff absent a temporary restraining order; (3) that the balance of


[PROPOSED] TEMPORARY RESTRAINING ORDER (NDCA 3:20-cv-05948)
                                                                                                    -1-
              Case 3:20-cv-05948-VC Document 12-3 Filed 09/05/20 Page 2 of 2


equities weighs in Plaintiff’s favor; and (4) that the public interest favors granting the motion.

Accordingly, a temporary restraining order pursuant to Federal Rule of Civil Procedure 65 and the

inherent equitable powers of this Court is warranted.

        It is hereby ORDERED THAT:

                    a. Defendants are enjoined, and each of them, from enforcing the August 6, 2020
                       Executive Order 13942 to prohibit the payment of wages and salaries to Plaintiff
                       or any other U.S. employee of TikTok;

                    b. Defendants are enjoined, and each of them, from seeking to impose civil or
                       criminal penalties on Plaintiff or any other U.S. employee of TikTok pursuant to
                       50 U.S.C. § 1705 for any alleged violation of the Executive Order 13942 based on
                       any conduct that occurs (i) before the Secretary of Commerce identifies what
                       “transactions” are prohibited by the Order; or (ii) any conduct by Plaintiff or any
                       other U.S. employee of TikTok that is part of their regular job duties and
                       responsibilities; and

                    c. No security shall be required.



                                        ORDER TO SHOW CAUSE

        Defendants are ordered to show cause before this Court why a preliminary injunction should not

issue enjoining Defendants from enforcing Executive Order 13942 or otherwise seeking to impose civil

or criminal penalties on Plaintiff or any other U.S. employee of TikTok pursuant to 50 U.S.C. § 1705 for

any alleged violation of the Executive Order 13942 that occurs (i) before the Secretary of Commerce

identifies what “transactions” are prohibited by the Order; or (ii) any conduct by Plaintiff or any other

U.S. employee of TikTok that is part of their regular job duties and responsibilities. The hearing on the

order to show cause will be held on ___________________ at ___________________.




IT IS SO ORDERED.

Dated this     day of September 2020                    ________________________
                                                        United States District Judge

[PROPOSED] TEMPORARY RESTRAINING ORDER (NDCA 3:20-cv-05948)
                                                                                                     -2-
